COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-18-00065-CV


JEFFREY MURTHA, JAMES                                         APPELLANTS
BREWER, LARRY BERKMAN, AND
CHASIN JASON, INC.

                                        V.

SUTTON FROST CARY, LLP, PAUL                                   APPELLEES
S. CARY, SAVVY’S, INC., ICIE
BERKMAN, AND WENDIE M.
KRICKER
                                    ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 342-284263-16

                                   ------------

                       MEMORANDUM OPINION 1
                                   ------------

      We have considered the “Joint Motion to Dismiss Appeal as to Appellees

Sutton Frost Cary, LLP and Paul S. Cary” filed by Appellants and Appellees

Sutton Frost Cary, LLP and Paul S. Cary.


      1
      See Tex. R. App. P. 47.4.
      We grant the motion and dismiss the appeal of Jeffrey Murtha, James

Brewer, Larry Berkman, and Chasin Jason, Inc. as to appellees Sutton Frost

Cary, LLP and Paul S. Cary only. See Tex. R. App. P. 42.1(a)(2), 43.2(f). This

case shall hereafter be styled “Jeffrey Murtha, James Brewer, Larry Berkman,

and Chasin Jason, Inc. v. Savvy’s, Inc., Icie Berkman, and Wendie M. Kricker.”



                                                 PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: August 16, 2018




                                   2